DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter since the claimed invention is directed to an abstract idea without significantly more. Specifically the claims recite an abstract idea of certain methods of organizing human activity, in this case the fundamental economic activity of rules for a wagering game, see MPEP 2106.04(a)(2). Claims 1, 11, and 20 recite the limitations “establish a credit balance based on a value received by the value acceptor; receive,… a wager for a play of a game using the credit balance; for individual rounds of a plurality of rounds of the game: hold locked symbol display areas of a plurality of symbol display areas; generate,… award indicator symbols for unlocked symbol display areas of the plurality of symbol display areas; increase a quantity of rounds included in the plurality of rounds based on a quantity of the award indicator symbols determined for the unlocked symbol display areas; display the award indicator symbols determined for the unlocked symbol display areas without replacing award indicator symbols of the locked symbol display areas; for the award indicator symbols determined for the unlocked symbol display areas previously lacking award indicator symbols, display a value; for the award indicator symbols determined for the unlocked symbol display area previously indicating award indicator symbols, increase values of the award indicator symbols and lock the symbol display areas; determine a first award 
	Furthermore, dependent claims 2-10 and 12-19 simply recite additional abstract determination steps which constitute steps performing simple game functionality using the computer’s display or a random number generator as a tool to provide insignificant extra solution activity. Therefore, they fail to integrate the abstract ideas into a practical application.
Bancorp Services v. Sun Life), as well as “Electronic Recordkeeping” (Alice Corp) and “Storing and retrieving information in memory (See Versata dev. Group, Inc. v. SAP Am. Inc.) are all well-understood, and conventional computer functions.  
Further, with regard to the random number generator, value acceptor and value dispenser, they represent, in the examiner’s opinion, routine and conventional computer activity that is well-known in the gaming arts. Specifically a device with housing configured to support a value acceptors and dispensers as well as a random number generator for managing a wagering game are all routine, well-known, and conventional gaming activity (See Walker et al., US 2004/0204228 Par. 58, and Vancura, US 2010/0029381 Par. 38). The examiner does not consider these limitations either on its own or in combination with the remainder of the claims to rise to the level of significantly more than the abstract idea itself. Even though additional elements that are conventional, when considered as a whole may be arranged in non-conventional manner, in the examiner’s opinion that is not the case here. Instead, the various additional functionality like random number generation and fund transfer are being 
Furthermore, dependent claims 2-10 and 12-19 simply recite additional abstract determination steps which constitute mental processes or steps performing simple game functionality using the computer’s display or random number generator as a tool. As such, these limitations fail to add significantly more than the abstract idea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. You et al., US 2018/0102020 teaches a gaming system where of a series of game rounds a gaming display generates symbols where certain symbols may become held or locked and are not modified in subsequent rounds, and further teaches where values of held symbols may increase and where the number of rounds of the bonus game may be reset to an original value and therefore increased. (See Fig. 4A-F and Fig. 5). Sanders et al., US 2017/0084113 teaches a gaming system where wild symbols are held in place over subsequent rounds and held symbol locations which .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219.  The examiner can normally be reached on Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715